InsnEY, J.
The defendant has appealed from a judgment rendered against him in favor of the plaintiff, for the sum of six hundred and five dollars arid interest, with a lien and privilege to secure the same on all the property and materials in the establishment, known as the Bulletin Job Printing Office,
*295The plaintiff’s claim was a promissory note, drawn by the defendant for five hundred and twenty-five dollars, and the balance for work done by him as foreman in the job office.
The judgment is correct as to amount, but the law accords to the plaintiff no privilege, even for the work performed by him. 3 An. 128; 17 L. 139; 13 An. 52.
The plaintiff having died since the pendency of the present appeal, his succession, by the representative, is made a party. The judgment rendered by the District Court is reversed, and it is so ordered, adjudged and decreed.
It is further ordered, adjudged and decreed that judgment be and it is hereby rendered in favor of the plaintiff, Wm. H. Lewis, and against the succession of E. A. Patterson and his representative, in the sum of six hundred and five dollars, with interest thereon at the rate of five per cent, per annum on five hundred and twenty-five dollars, from 27th March, 1861, and on the remainder of the amount, from April 9fch, 1861, with costs in the court below; the plaintiff and appellee paying the costs of appeal.